DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       MICHAEL KEITH MILES,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D22-1743

                          [September 8, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Dan L. Vaughn,
Judge; L.T. Case No. 31-2016-CF-000116A.

   Michael Keith Miles, Jasper, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., DAMOORGIAN and CIKLIN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.